 1 Jeff Dominic Price | SBN 165534
   2500 Broadway, Suite 125
 2 Santa Monica, California 90404
   jeff.price@icloud.com
 3 Tel. 310.451.2222
 4 Attorney for the Plaintiff
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10    KENNETH WAYNE PARKS,                     No. 2:15-CV-01505-KJM-CKD (PC)
11                 Plaintiff,                  STIPULATION TO CONTINUE
                                               HEARING ON DEFENDANTS’
12                 vs.                         MOTION FOR SUMMARY
                                               JUDGMENT; DECLARATION OF
13    JEFFREY ROHLFING, et al.,                JEFF DOMINIC PRICE;
                                               [PROPOSED] ORDER
14                 Defendant.
15 TO:     THE HONORABLE CAROLYN DELANEY, UNITED STATES MAGISTRATE JUDGE
16   AND TO THE DEFENDANT AND ITS ATTORNEYS OF RECORD:

17         WHEREFORE the parties, though their counsel of record, have met and
18 conferred and, for good cause, have agreed to stipulate to a continuance of the
19 hearing on Defendants’ Motion for Summary Judgment from February 12, 2020, to
20 February 19, 2020, because of logistical difficulties plaintiff is experiencing
21 receiving documents from plaintiff, who is incarcerated in prison, as is described in
22 the Declaration of Jeff Dominic Price, attached.
23         IT IS STIPULATED that the hearing on Defendants’ Motion for Summary
24 Judgment be continued from February 12, 2020, to February 19, 2020.
25 \\\
26 \\\
27 \\\
28
     1 – STIPULATION TO CONTINUE HEARING ON DEFENDANTS' MOTION FOR
     SUMMARY JUDGMENT
 1             IT IS SO STIPULATED.
 2 Dated: January 28, 2020 JEFF DOMINIC PRICE, Esq.
 3                                           /s/ Jeff Dominic Price
 4                                     Jeff Dominic Price
                                       Attorney for Plaintiff
 5
     Dated: January 28, 2020           Xavier Becerra
 6                                     Attorney General of California
 7
 8                                           /s/ Amie McTavish
                                       Amie McTavish
 9                                     Deputy Attorney General
10                                     Attorneys for Defendants J. Rolfing, M.D., D.
                                       Garbutt, and R. Miranda
11
12                                     I, Jeff Price, attest that I have authority from Amie
13                                     McTavish, through email, to affix her signature to
                                       this document for filing.
14                                                  /s/ Jeff Price
15                                     Jeff Dominic Price
                                       Attorney for Plaintiff
16
17
18
19                                   [PROPOSED] ORDER
20             Based on the Stipulation of Counsel, and good cause shown, the Court
21 continues the hearing on the Defendants’ Motion for Summary Judgment to
22 February 19, 2020.
23
     Dated: January 30, 2020
24
                                                _____________________________________
25                                              CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
26
     13:park1505.eot.stip
27
28
     2 – STIPULATION TO CONTINUE HEARING ON DEFENDANTS' MOTION FOR
     SUMMARY JUDGMENT
